Citation Nr: 0516964	
Decision Date: 06/22/05    Archive Date: 07/07/05	

DOCKET NO.  04-00 101	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of March 12, 2002, which assigned a noncompensable 
evaluation for hepatitis C.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March to December 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

Upon review of this case, it is clear that the veteran failed 
to perfect his appeal regarding the issue of an increased 
rating for service-connected hepatitis C.  Accordingly, the 
Board will confine its review solely to the issue noted on 
the title page of this decision.  


FINDING OF FACT

The rating decision of March 12, 2002, which assigned a 
noncompensable evaluation for hepatitis C, was adequately 
supported by and consistent with the evidence then of record.  


CONCLUSION OF LAW

The rating decision of March 12, 2002, which assigned a 
noncompensable evaluation for hepatitis C, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
However, inasmuch as the issue under consideration involves a 
question of clear and unmistakable error, the VCAA is not for 
application.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).  

Factual Background

Private records of hospitalization dated in May 1988 reveal 
that the veteran was seen at that time for alcohol 
detoxification.  On physical examination at the time of 
admission, there was no evidence of hepatosplenomegaly.  The 
pertinent diagnoses were alcoholism; alcohol intoxication.  

During the course of VA outpatient treatment in April 1993, 
it was noted that the veteran's liver was palpable on deep 
inspiration, though not obviously enlarged.  

VA records of hospitalization dated in April and May 1993 
reveal that the veteran was hospitalized at that time for 
treatment of chronic alcoholism.  At the time of admission, 
the veteran's liver was 4 fingerbreadths below the right 
costal margin on palpation.  Further examination revealed no 
evidence of any epigastric tenderness.  Noted at the time was 
that repeat liver studies would be performed in order to 
determine whether alcohol or hepatitis B was a factor in the 
elevation of the veteran's serum enzymes.  The pertinent 
diagnoses were continuous alcohol dependence; polysubstance 
abuse; and hepatitis C positive on April 29, 1993, stable.  

VA records of hospitalization covering the period from 
December 1994 to January 1995 reveal that the veteran was 
hospitalized at that time for problems with depression and 
blackouts.  On physical examination at the time of admission, 
the veteran's liver percussed approximately 12 centimeters 
below the left costal margin.  Laboratory studies showed an 
SGOT of 79, with a SGPT of 133.  The pertinent diagnoses were 
alcohol dependency; history of polysubstance abuse; and 
hepatitis C positive.  

VA records of hospitalization covering the period from 
January to April 1995 reveal that the veteran was seen at 
that time for problems associated with alcoholism.  At the 
time of admission, it was noted that the veteran drank up to 
one-half gallon per day and binged for up to 20 days at a 
time.  Laboratory studies showed elevated liver enzymes which 
were gradually coming down.  A sonogram of the veteran's 
liver conducted during his hospitalization was consistent 
with a loss of normal echogenic appearance, most probably on 
the basis of fat infiltration or cirrhosis.  The pertinent 
diagnoses noted were alcohol dependence; history of 
polysubstance abuse; and hepatitis C.  An additional 
diagnosis noted but not treated was enlarged liver.  

VA records of hospitalization dated in November 1995 reveal 
that the veteran was seen at that time for problems 
associated with alcohol abuse.  At the time of admission, the 
veteran stated that he had been unable to work or to stop 
drinking.  The veteran admitted to drinking vodka daily, and 
stated that he had experienced tremors, diaphoresis, nausea, 
vomiting, and blackouts in the few weeks prior to his 
admission.  Serum chemistry performed during the veteran's 
hospitalization was remarkable for elevated liver functions, 
with an alkaline phosphatase of 127, serum glutamic-
oxaloacetic transaminase of 139, lactic dehydrogenase of 627, 
and serum glutamic-pyruvic transaminase of 150.  Noted during 
the course of the veteran's hospitalization was that his 
liver function tests were quite chronically elevated due to a 
history of hepatitis C infection and alcohol abuse.  When the 
veteran's liver function tests were rechecked in early 
November 1995, it was noted that his serum 
glutamic-oxaloacetic transaminase and serum glutamic-pyruvic 
transaminase were decreasing, along with other laboratory 
values.  The veteran began to feel better, and requested 
discharge from the hospital.  The pertinent diagnoses noted 
at the time of discharge were alcohol dependence; acute 
alcohol intoxication; and hepatitis C.  

On January 12, 2001, there was received the veteran's claim 
for service connection for hepatitis C.  

During the course of VA outpatient treatment in January 2001, 
the veteran gave a history of hepatitis C.  When questioned, 
the veteran denied any gastrointestinal (GI) complaints, and 
similarly denied any change in his weight or appetite.  On 
physical examination, the veteran's abdomen was soft and 
nontender, with no hepatosplenomegaly or stigmata of liver 
disease.  The clinical assessment was of poorly controlled 
diabetes, with now resolved alcohol abuse, and a history of 
hepatitis C with borderline elevated liver function tests in 
November 2000, most likely secondary to alcohol intake and 
hepatitis C.  

At the time of VA outpatient treatment in April 2001, the 
veteran once again denied any gastrointestinal complaints, 
and similarly denied any change in weight or appetite.  When 
further questioned, the veteran denied any history of 
jaundice or gastrointestinal bleeding.  On physical 
examination, the veteran's abdomen was soft and nontender, 
with no hepatosplenomegaly and no stigmata of liver disease.  
The clinical impression was of well controlled diabetes with 
now resolved alcohol abuse and borderline elevated liver 
function tests in November 2000, which were now increased in 
a 2 to 1 ratio "on no alcohol."  Noted at the time was that 
it was somewhat unclear why the veteran's liver function 
tests were slightly elevated, and that he would therefore 
continue to be followed.  

On VA general medical examination in late July 2001, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  When questioned regarding his hepatitis, the 
veteran stated that, following a period of absence without 
leave in the military, he was court-martialed, and placed in 
the brig for several months.  Reportedly, during that time, 
the veteran shared razors with other inmates.  Regarding 
hepatitis C, the veteran stated that he was diagnosed with 
non-A, non-B hepatitis in 1979 while being treated at a 
mental health facility for alcoholism.  Reportedly, at that 
time, the veteran suffered some yellow jaundice and was 
vomiting blood.  When further questioned, the veteran stated 
that he had been an alcohol user for many years, but had been 
clean for seven months.  According to the veteran, in 1998, 
while a patient at the Newington Veterans Hospital, he was 
told he had hepatitis B.  However, there was no documentation 
of this in the veteran's record.  Reportedly, the veteran had 
never undergone a liver biopsy.  Nor had he ever received any 
treatment for hepatitis C.  

On physical examination, the veteran displayed a protuberant 
abdomen.  When questioned, the veteran stated that, following 
an ultrasound in June of 2001, he had been told that he had a 
fatty liver.  Reportedly, the veteran had been known to have 
liver disease "for many years."  On further examination, the 
veteran's abdomen was obese.  His liver was down 2 
fingerbreadths, and slightly tender.  The pertinent diagnoses 
were history of alcohol abuse with fatty liver and elevated 
liver function tests; and claimed hepatitis C, or non-A, non-
B hepatitis, anti HCV, with positive hepatitis since 1979, 
which had not been documented.  

On VA infectious disease examination, likewise conducted in 
late July 2001, the veteran's history and complaints were 
recounted.  When questioned, the veteran stated that the 
majority of his treatment had been "mostly symptomatic for 
alcoholic hepatitis."  On physical examination, the veteran 
stated that he had undergone a blood test for hepatitic C at 
the West Haven VA Medical Center.  However, the results of 
this testing were not found in the computer.  Further 
examination revealed an enlarged liver, which was slightly 
tender.  The pertinent diagnoses were alcoholic hepatitis in 
the past; and non-A, non-B hepatitis in 1979 (according to 
the veteran), anti HCV, positive on July 31, 2001.  
Laboratory studies conducted as part of the veteran's 
infectious disease examination showed a positive test for 
hepatitis C antibodies.  

In an addendum to the aforementioned July 2001 VA examination 
dated in February 2002, it was noted that the veteran had a 
history of alcohol hepatitis, as well as hepatitis C.  
Reportedly, the veteran's hepatitis C had been diagnosed by 
hepatitis RNA quantitative, with a result of 377,182 on 
August 7, 1998 at the West Haven VA Medical Center.  The 
veteran's risk factor for hepatitis C was sharing razors with 
prisoners in the brig in 1972.  Reportedly, the veteran had 
no other known risk factors for hepatitis C transmission.  
However, the examiner apparently did not note the veteran's 
reported history of speedballing heroin and cocaine since 
1971, as noted in an April 1993 hospital report.



Analysis

The veteran in this case alleges clear and unmistakable error 
in the March 12, 2002 rating decision which granted service 
connection and assigned a noncompensable evaluation for 
hepatitis C.  In pertinent part, it is argued that, at the 
time of that rating decision, the wrong regulation/Diagnostic 
Code was applied, resulting in the veteran's being assigned a 
noncompensable rather than a 30 percent evaluation for 
service-connected hepatitis C.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

The Board notes that, under 38 C.F.R. §§ 3.104(a) and 
3.105(a) (2004) taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2004).  Under 38 C.F.R. § 3.105(a) 
(2004), "[P]revious determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error."  The United States Court of Appeals 
for Veterans Claims has provided the following guidance with 
regard to a claim of clear and unmistakable error:  

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

The Court in Russell further stated:  

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ or Board decision.  
Russell, 3 Vet. App. at 313, 14 (1992).  

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a) (1998).  Russell, 3 Vet. App. 314 (1992).  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a rating decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  

As noted above, at the time of the March 12, 2002, rating 
decision in question, the RO assigned a noncompensable 
evaluation for service-connected hepatitis C.  That 
noncompensable evaluation was based on the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7345 which became 
effective July 2, 2001, but should also have considered the 
provisions of that same Diagnostic Code  which were in effect 
prior to that date.  See VAOPGCPREC 3-2000 (April 10, 2000).  
Pursuant to those laws and regulations in effect prior to 
July 2, 2001, a noncompensable evaluation is warranted where 
there is evidence of nonsymptomatic, healed infectious 
hepatitis.  A 10 percent evaluation under those same 
regulations would require demonstrable liver damage, with 
evidence of mild gastrointestinal disturbance.  In like 
manner, a 30 percent evaluation would require demonstrated 
evidence of minimal liver damage, with associated fatigue, 
anxiety, and gastrointestinal disturbance of a lesser degree 
in frequency than that assigned for a 60 percent evaluation, 
but nonetheless necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (effective prior to July 2, 2001).  

Under the provisions of Diagnostic Code 7345 which became 
effective July 2, 2001, a 10 percent evaluation is warranted 
where there is evidence of chronic liver disease without 
cirrhosis which is nonsymptomatic.  A 10 percent evaluation 
requires demonstrated evidence of intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks 
during the past 12-month period.  A 20 percent evaluation 
under those same regulations requires demonstrated evidence 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly) requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent evaluation requires 
demonstrated evidence of daily fatigue, malaise, or anorexia, 
with minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (effective July 2, 
2001).  

Significantly, on July 2, 2001, there was added an additional 
Diagnostic Code, specifically, Code 7354, for evaluation of 
non-A, non-B hepatitis C.  The provisions of that Diagnostic 
Code are essentially identical to those of the provisions of 
Diagnostic Code 7345 which became effective July 2, 2001, and 
provide for a noncompensable evaluation where there is 
evidence of nonsymptomatic hepatitis C.  

The veteran takes issue not with the RO's utilization of the 
provisions of Diagnostic Code 7345 which became effective 
July 2, 2001, but with their failure to additionally consider 
the provisions of that diagnostic code which were in effect 
prior to that date.  More specifically, it is argued that, 
based on the entire evidence of record, as of March 2002, the 
veteran was suffering minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a 
lesser degree in frequency than that required for a 
60 percent evaluation, but which nonetheless necessitated 
dietary restrictions or other therapeutic measures, and that 
the failure, in the March 12, 2002, decision, to assign a 
compensable evaluation for hepatitis C was, therefore, 
clearly and unmistakably erroneous.  Regrettably, the 
veteran's assertions are not borne out by the evidence of 
record.  

In that regard, and as noted above, prior to the rating 
decision of March 12, 2002, the majority of the veteran's 
liver-related problems were the result not of hepatitis C, 
but rather alcoholic hepatitis.  On those occasions when the 
veteran's liver function studies were reported as elevated, 
he was almost invariably hospitalized for treatment of 
ongoing alcoholism.  Significantly, following detoxification, 
the veteran's liver function studies began to return to 
normal.  

The Board acknowledges that, at the time of a VA general 
medical examination in July 2001, prior sonographic findings 
were reported as consistent with a "fatty" liver.  However, 
that pathology, as well as the veteran's elevated liver 
function test, were attributed to his history of alcohol 
abuse.  

The Board concedes that, at the time of the March 12, 2002 
decision in question, the RO's failure to consider the 
provisions of Diagnostic Code 7345 in effect prior to July 2, 
2001 might reasonably be considered "error."  However, the 
"error" committed at that time would not have changed the 
outcome of the veteran's case, and was therefore "harmless."  
This is particularly the case given that, at the time of that 
decision, there was no evidence that the veteran suffered 
from demonstrable or minimal liver damage, with associated 
fatigue, anxiety, and gastrointestinal disturbance 
attributable to service-connected hepatitis C.  Under the 
circumstances, the veteran's claim of clear and unmistakable 
error in the March 12, 2002 decision assigning a 
noncompensable evaluation for service-connected hepatitis C 
must be denied.  


ORDER

There was no clear and unmistakable error in a March 12, 2002 
rating decision which assigned a noncompensable evaluation 
for service-connected hepatitis C.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


